PER CURIAM:
The appellant, plaintiff below, appeals from a final judgment entered on a jury *44verdict in favor of appellees, defendants below.
Appellant alleges prejudicial error in the ruling by the trial court at the pretrial conference that each side of the case would be limited to three peremptory challenges.
Appellees have moved to dismiss this appeal on the ground that the record before this court does not include the judicial act sought to be reviewed. Upon examination, we find that the original record1 does not contain a reported transcript of the pre-trial conference or a pretrial order. The rule is well settled that when relief is sought on appeal the appellant must provide the court with an adequate record for review. Morceau v. Meader, 179 So.2d 242 (D.C.A.Fla.1965), Gleim v. Gleim, 176 So.2d 610 (D.C.A.Fla. 1965). Finding no basis in the record upon which to consider the merits of this appeal, the motion to dismiss the appeal is granted.
SHANNON, Acting C. J., and LILES and HOBSON, JJ., concur.